Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated March 22, 2019 has been entered and considered.  Claims 1, 14 are amended.  Claim 22 is added.  Claims 1-22 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "end edges of each apex" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not previously define “each apex” or that the prosthesis has one “apex” or multiple apexes at a certain 
Claim 14 recites the limitation "an end edge of every apex of the stent structure" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 does not previously define “every apex” or that the prosthesis has one or more “apex” or multiple apexes at a certain location on the prosthesis.  Therefore, the scope of the claim is unclear as to “every apex”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-15, 17-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin, US 2012/0016464 A1 (“Seguin”) in view of Toomes et al, US 2010/0168844 A1 (“Toomes”).
Regarding claim 1, Seguin discloses a method of implanting an expansible heart valve prosthesis in the heart of a patient (10, 20, 21, 24, 30, see Figs. 1-8), comprising: 
delivering an expansible helical anchor (40, Figs. 1-8, para [0028]) in the form of multiple coils (41, 42, see Figs. 5A, 6A, paras [0026] and [0027]) proximate the native heart valve, positioning the expansible heart valve prosthesis (10) within the multiple coils of the expansible helical anchor with the 
Senguin is silent as to wherein a seal is carried on the expansible heart valve prosthesis and extending between at least two adjacent coils for preventing blood leakage through the helical anchor and past the heart valve prosthesis and wherein the seal includes a region that covers end edges of each apex at an end of the expansible heart valve prosthesis.
However, Toomes, in the same field of art, namely, system, devices and methods for reducing paravalvular leakage in heart valves (see para [0039]), teaches a valve replacement system (20, Figs. 7-12) with a valve stent support structure (24), replacement valve (22) and a cuff (26). Toomes further teaches that the valve support structure may be self-expanding and delivered to the target site to reduce leakage around the valve (see para [0044]), and that the valve (20) has a seal/cuff (26) including a skirt (60) and a seal (flange 62) in the shape of a circle or coil around the valve and stent (22, 24), (see Figs. 7-8, para [0060]), and where the skirt and flange (60, 62) provide a source of sealing to the valve to conform to irregularities of the valve annulus (see para [0061]), the seal/flange (60, 62) includes a region (circular region of 62, Fig. 7) that covers end edges of each apex at an end of the expansible heart valve prosthesis (portions at 26 abut and are covered by portion 62, see Fig. 7; see also Fig. 6, which shows the stent portions 41, 43, 44, which would also be covered by the seal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal of Senguin with a seal as taught by Toomes in order to provide the stated advantages of a soft circular cross-sectional shape to provide adjustable sealing, and the seal material of Toomes would achieve the desired results of preventing blood from leaking around the prosthesis and ensuring a tight fit (Toomes, para [0069]).
Regarding claims 2, 7 and 15, Senguin as modified discloses the method of claims 1 and 6 and 14, and Senguin teaches wherein a first coil of the multiple coils (41) has a first diameter in an unstressed state that is expandable to a second, larger diameter as the prosthetic heart valve (paras [0036] to [0037]), and wherein a second coil of the multiple coils (42) moves from a larger diameter to a smaller diameter as the prosthetic heart valve is expanded inside the multiple coils (para [0037]; stent expands and generates forces that urge the coils toward one another and thereby moving to a small diameter, see also 6,120,534 to Ruiz incorporated).
Regarding claims 3, 10 and 18, Senguin as modified discloses the method of claims 1 and 6 and 14, and Toomes further teaches wherein the seal comprises at least two different materials (fabric and foam, see paras [0068]-[0069]).
Regarding claim 4, Senguin as modified discloses the method of claim 1, and Senguin teaches wherein the native heart valve is a native mitral valve (para [0033]), and wherein delivering the helical anchor comprises positioning multiple coils of the helical anchor (40) on a ventricular side of the native mitral valve around leaflets of the native mitral valve (paras [0033]-[0034]).
Regarding claim 5, Senguin as modified discloses the method of claim 4, and Senguin teaches wherein expanding the expansible heart valve prosthesis (20, 30) comprises expanding the heart valve prosthesis such that at least a portion of the leaflets of the native mitral valve are trapped between an outer wall of the heart valve prosthesis and an inner surface of the helical anchor (see paras [0036]-[0037]).
Regarding claims 6, 8, 14 and 22, Senguin discloses a method (10, 20, 21, 24, 30, see Figs. 1-8; paras [0025]-[0037]), comprising:
delivering an anchor (40) to a native heart valve such that at least two coils of the anchor encircle native tissue of a native heart valve (para [0034]);
positioning an expansible prosthetic heart valve (10) inside the anchor, the prosthetic heart valve comprising a stent structure (stent 30) having a plurality of apices at an outflow end thereof (), leaflets (valve body 20 has leaflets, see para [0027]) mounted to the stent structure (para [0036]); and 
expanding the prosthetic heart valve (10) inside the anchor (40) such that the at least two coils (41, 42) expand to a larger diameter and the native tissue is trapped between the anchor and the prosthetic heart valve (para [0036]).
Senguin is silent as to a seal structure, wherein the seal structure comprises a seal layer circumscribing the stent structure and a bumper region covering an end edge 
However, Toomes, in the same field of art, namely, system, devices and methods for reducing paravalvular leakage in heart valves (see para [0039]), teaches a valve replacement system (20, Figs. 7-12) with a valve stent support structure (24), replacement valve (22) and a cuff (26). Toomes further teaches that the valve support structure may be self-expanding and delivered to the target site to reduce leakage around the valve (see para [0044]), and that the valve (20) has a seal/cuff structure (26) including a skirt/seal layer (60) and a bumper region (flange 62) in the shape of a circle around the end edge of the outflow end of the valve and stent (22, 24), (see Figs. 7-8, para [0060]), and where the seal/skirt layer and bumper (60, 62) provide a source of sealing to the valve to conform to irregularities of the valve annulus (see para [0061]), the seal/flange structure (60, 62) includes a region (circular region of 62, Fig. 7) that covers the entire end edge of each apex of the plurality of apices of the stent structure at the outflow end of the stent structure is covered by the seal structure (portions at 26 abut and are covered by portion 62, see Fig. 7; see also Fig. 6, which shows the every one of the stent apex portions 41, 43, 44, which would also be covered by the seal portion as assembled in Fig. 7, paras [0058]-[0060]).  In the device of Senguin, as modified by Toomes, the seal would extend between at least two adjacent coils for preventing blood leakage through the helical anchor and past the heart valve prosthesis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal of Senguin with a seal as taught by Toomes in order to provide the stated advantages of a soft circular cross-sectional shape to provide adjustable sealing, and the seal material of Toomes would achieve the desired results of preventing blood from leaking around the prosthesis and ensuring a tight fit (Toomes, para [0069]).
Regarding claims 9 and 17, Senguin as modified discloses the method of claims 6 and 14, and Senguin as modified by Toomes teaches wherein at least a portion of the stent structure extends into an interior or center of the bumper region (see also Fig. 6, which shows the stent portions 41, 43, 44, which would also be covered by the seal portion 62 as assembled in Fig. 7, paras [0058]-[0060]).
Regarding claim 11, Senguin as modified discloses the method of claim 6, and Toomes teaches wherein the bumper region comprises a first material covering the end edge of the outflow end (fabric, para [0069]) and a second material covering the first material (foam inside the fabric, para [0069]), the second material different from the first material (foam and fabric are different, see para [0069]).
Regarding claims 13 and 19, Senguin as modified discloses the method of claims 6 and 14, and both Senguin and Toomes wherein the stent structure is an open stent structure (Senguin: 30 has open cell patterns, para [0026]; Toomes: Fig. 6, 43 are open cells) and the seal structure is configured to cover openings in the open stent structure (in the device of Senguin as modified by Toomes, portions at 26 abut and are covered by .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin and Toomes as applied above, and further in view of Keranen, US 2010/0331971 A1 (“Keranen”).
Regarding claim 16, Senguin as modified discloses he method of claim 14, but is silent as to wherein the anchor comprises at least three full coils.
However, Keranen, in the same field of art, namely coiled anchor structures for supporting native heart valves (para [0019]), teaches delivering an anchor (Fig. 14, para [0204] to [0205]) to a native heart valve (paras [0205]-[0206]), the anchor having at least three full coils (41, 42, 43, Fig. 14, para [0205]) to surround different portions of the native heart valve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anchor of Senguin with the three coils as taught by Keranen in order to provide the stated advantages of circumflexing of the chordae and downsizing the native valve leaflets to ensure the leaflets are brought into the desired shape and/or for additional manual adjustments (Keranen, paras [0204]-[0205]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seguin and Toomes as applied above, and further in view of Keranen, US 2010/0145440 A1 (“Keranen ‘440”).
Regarding claim 21, Senguin as modified discloses the method of claim 14, but is silent as to wherein the anchor comprises an upper anchor portion and a lower anchor portion that wind in opposite directions and are crimped together.
However, Keranen ‘440, in the same field of art, teaches a system (Figs. 2-17, paras
[0106]-[0116]) for replacing a native heart valve (paras [0018]-[0025]), the system comprising: an expansible helical anchor (41) formed as multiple coils (42, 44)adapted to support a heart valve prosthesis (para [0028]; configured and arranged to fit on annulus of heart valve; para [0129], with valve 64), at least one of the coils normally being at a first diameter (delivery shape, para [0105]), and being expandable to a second, larger diameter (second, delivered or spiral shape, para [0105]), wherein a gap (space between 42, 44, see Fig. 3) is defined between adjacent coils sufficient to prevent engagement by at least one of the adjacent coils with the native heart valve (para [0122]; coils disposed around outside of leaflets 22, 24 and are capable of preventing engagement with the leaflets 22, 24, see Fig. 10 also, para [0125]); capable of being delivered into the helical anchor (41); and  an expansible heart valve prosthesis (64, see Figs. 14a-b, para [0129]) a seal (flange 50, 54, Figs. 4-6) on the helical anchor and configured to engage the helical anchor and prevent blood leakage past the heart valve prosthesis after implantation of the heart valve prosthesis in the helical anchor (para [0118]).  
Keranen ‘440 also teaches wherein the anchor comprises an upper coiled anchor portion (42) and a lower coiled anchor portion (44) that each wind in opposite directions and are crimped together (see paras [0091]-[0094]; also para [0134]; 42, 44 can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the anchor of Senguin with the coiled portions as taught by Keranen ‘440 in order to provide the advantages of adjusting the size of each loop to fit within the desired treatment site and ensuring a proper fit within the native valve (Keranen ‘440, para [0094]).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 12 and 20, Senguin as modified by Toomes discloses the method of claims 6 and 14, however, both Senguin and Toomes and the other prior art made of record do not teach or render obvious wherein the anchor comprises a layer of foam material over a wire portion.  Toomes teaches a foam material as a core or center that is covered by fabric, but there is no teaching or suggestion to put a layer of foam material over a wire portion in the anchor structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 for methods and devices for repairing or replacing native heart valves that contain replacement valves and/or anchoring systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771